DETAILED ACTION
This office action is in response to amendments made on 02/14/2022.
Claims 1-5, 7, 9-11, and 13-14  are pending of which claims 1 and 14 are independent claims, and claims 6, 8,  and 12 are canceled.
This  application is examined under the first inventor to file provisions of the AIA .
Information disclosure
IDS filed 07/20/2020, 04/06/2021 and 12/28/2021 is considered.
Allowable Subject Matter
Claims 1-5, 7, 9-11, and 13-14 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with  determining the  optimal values of the transmission ratio  to at least one of the first terminal and the second terminal; and performing the bidirectional inter-terminal communication based on the optimal values, where the  optimal values in this case is derived from the transmission ratio as a non-convex function that is easily attenable and then approximating the non-convex function to a  convex or concave function
Claims 1-5, 7, 9-11, and 13 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “…determining optimal values of predetermined variables for maximizing a transmission ratio for the bidirectional inter-terminal communication during a predetermined time segment using basic information of at least one of the mobile relay, a first terminal, or a second terminal; transmitting setting information on the optimal values to at least one of the first terminal and the second terminal; and performing the bidirectional inter-terminal communication th (n = 1, 2, 3, …, N) time segment, a downlink transmission ratio             
                
                    
                        R
                    
                    
                        
                            
                                D
                            
                            
                                k
                            
                        
                    
                
                
                    
                        n
                    
                
            
         for downlink Dk from the mobile relay to the kth terminal is defined by an equation in claim 1, where            
                 
                
                    
                        R
                    
                    
                        
                            
                                D
                            
                            
                                k
                            
                        
                    
                
                
                    
                        n
                    
                
            
         is a non-convex function, and wherein a concave substitute function at lth iteration( shown in the equation in claim 1) for the downlink transmission ratio             
                
                    
                        R
                    
                    
                        
                            
                                D
                            
                            
                                k
                            
                        
                    
                
                
                    
                        n
                    
                
            
         is defined by the equation in claim 1, and the optimal values in this case is deriving the transmission ratio as a non-convex function and approximating the non-convex function to a  convex or concave function” as specified in claim 1. 

Claim 14 is  allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 14,    “…a processor performs operations of determining optimal values of predetermined variables for maximizing a transmission ratio for the bidirectional inter-terminal communication during a predetermined time segment using pieces of basic information of at least one of the relay device, a first terminal, or a second terminal, which are stored in the memory, transmitting setting information on the optimal values to at least one of the first terminal and the second terminal through the transceiver, and performing setting,  based on the optimal values, in such a manner that the bidirectional inter-terminal communication is performed through the transceiver” as specified in claim 14.  


The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:


Watanabe  (US.  Pub. No. 20090104911) discloses an determining optimal value of predetermined variables for maximizing a transmission ratio. However the disclosure of  Watanabe taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing  determining optimal values of predetermined variables for maximizing a transmission ratio for the bidirectional inter-terminal communication during a predetermined time segment using basic information of at least one of the mobile relay, a first terminal, or a second terminal; transmitting setting information on the optimal values to at least one of the first terminal and the second terminal; and performing the bidirectional inter-terminal communication based on the optimal values, wherein the predetermined variables include at least one of a position of the mobile relay, a speed of the mobile relay, acceleration of the mobile relay, a downlink transmission power of the mobile relay, an uplink transmission power of the first terminal, an uplink transmission power of the second terminal, or a transmission resource allocation ratio for uplink and downlink, wherein a length of the predetermined time segment is defined as T, T is discretized into N time segments having the same time length, and a transmission ratio during the predetermined time segment is determined based on a transmission ratio during each of the N time segments, wherein, among the N time segments, during an nth (n = 1, 2, 3, …, N) time segment, a downlink transmission ratio             
                
                    
                        R
                    
                    
                        
                            
                                D
                            
                            
                                k
                            
                        
                    
                
                
                    
                        n
                    
                
            
         for downlink Dk from the mobile relay to the kth terminal is defined by an equation in claim 1, where            
                 
                
                    
                        R
                    
                    
                        
                            
                                D
                            
                            
                                k
                            
                        
                    
                
                
                    
                        n
                    
                
            
         is a non-convex function, and wherein a concave substitute function at lth iteration( shown in the equation in claim 1) for the downlink transmission ratio             
                
                    
                        R
                    
                    
                        
                            
                                D
                            
                            
                                k
                            
                        
                    
                
                
                    
                        n
                    
                
            
         is defined by the equation in claim 1, and the optimal values in this case is deriving the transmission ratio as a non-convex function and approximating the non-convex function to a  convex or 


Tian (US Pub.  20170078981) discloses  the variation characteristics of throughput of the network with varying transmission power of the target cell. However the disclosure of  Tian  taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with  a processor that performs operations of determining optimal values of predetermined variables for maximizing a transmission ratio for the bidirectional inter-terminal communication during a predetermined time segment using pieces of basic information of at least one of the relay device, a first terminal, or a second terminal, which are stored in the memory, transmitting setting information on the optimal values to at least one of the first terminal and the second terminal through the transceiver, and performing setting,  based on the optimal values, in such a manner that the bidirectional inter-terminal communication is performed through the transceiver as  claimed in claims 1 and 14 in combination with other limitations recited as specified in claims 1 and 14

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476